12/09/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: DA 20-0103


                                      DA 20-0103
                                   _________________

IN RE THE PARENTING OF:

A.H., a Minor Child,

EDWARD “JIMMY” HAERR,

             Petitioner and Appellee,                              ORDER

      v.

TIFFANY P. WHELAHAN,

             Respondent and Appellant.
                                _________________

       Pursuant to the Internal Operating Rules of this Court, this cause is classified for
submission on briefs to a five-justice panel of this Court.
       The Clerk is directed to provide a copy hereof to all counsel of record and to the
Honorable Brenda Gilbert, District Judge.

                                                  For the Court,




                                                                             Electronically signed by:
                                                                                   Mike McGrath
                                                                      Chief Justice, Montana Supreme Court
                                                                                 December 9 2020